Citation Nr: 1042413	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-08 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected bilateral sensorineural hearing loss.

2.  Entitlement to service connection for left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation for that disability, as well as denying 
service connection for left knee arthritis.  The Veteran has 
timely appealed both those issues.

This case was initially before the Board in February 2009, at 
which time it was remanded for further development, to include VA 
examinations for the Veteran's hearing loss and left knee.  That 
development having been completed, the case has been returned to 
the Board for further appellate review at this time.  Therefore, 
the Board finds that its remand order has been substantially 
complied with, and the Board may proceed to adjudicate upon the 
merits of this case.  See Stegall v. West, 11 Vet. App. 268 
(1998) (A remand by the Board confers upon the claimant, as a 
matter of law, the right to compliance with the remand order).  

Unfortunately, the issue of service connection for left knee 
arthritis is addressed in the REMAND portion of the decision 
below and is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's right ear is shown to 
manifest a Level I hearing acuity and his left ear is shown to 
manifest a Level I hearing acuity.




CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008) defines VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: Veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In this case, the appeal arises from the initial award of service 
connection for bilateral sensorineural hearing loss.  
Preadjudication VCAA notice was provided in a February 2004 
letter which advised the Veteran of the evidence needed to 
establish service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Service connection was 
subsequently granted in the June 2004 rating decision, at which 
time an initial noncompensable disability rating was assigned.  
The Board concedes that the Veteran did not receive notification 
as to how disability evaluations and effective dates are 
assigned, and the types of evidence which impact those 
determinations, until the Veteran was sent a post-remand 
development letter by the Appeal Management Center (AMC) in 
August 2009.  The increased rating claim was last adjudicated in 
March 2010.

Nevertheless, in Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service and VA 
treatment records, VA examination reports from March 2004 and 
November 2009, as well as various written statements provided by 
the Veteran and his representative.  The Board finds that no 
additional RO action to further develop the record is warranted 
on the claim decided herein.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim for increase, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the claim 
herein adjudicated.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the matter herein decided, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has appealed the evaluation assigned for his service-
connected bilateral sensorineural hearing loss under 38 C.F.R. § 
4.85, Diagnostic Code 6100. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the Rating Schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity through Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2010).  The evaluation of 
hearing impairment applies a rather structured formula that is 
essentially a mechanical application of the rating schedule to 
numeric designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 
55 decibels or more, the rating specialist will determine the 
Level designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2010).  Further, when the average puretone threshold 
is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, 
the rating specialist will determine the Level designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Level.  38 C.F.R. § 4.86(b) (2010).

The Board notes that the Veteran underwent a VA audiological 
evaluation in December 2003.  The Board's remand order specified 
that attempts to obtain the specific numeric puretone audiometric 
results should be made.  VA has attempted to do so, and the 
Veteran's audiological evaluation was associated with the claims 
file again.  No numeric audiological results were shown on this 
copy of the assessment either.  Thus, the Board concludes that 
the numeric audiological examination results for that assessment 
are not available.  

That December 2003 audiological evaluation, however, did 
demonstrate that the Veteran had bilateral sensorineural hearing 
loss and that hearing aids were ordered for the Veteran.  
Subsequent VA treatment records from throughout the appeal period 
note that the Veteran had "bilateral hearing loss," but no 
treatment for that condition was sought throughout the appeal 
period.

The Veteran underwent a VA audiological examination in March 2004 
during which the Veteran was audiometrically tested.  The Veteran 
exhibited puretone thresholds, in decibels (in Hertz or Hz), as 
follows:



500 
Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Averag
e 
Speech 
Discriminat
ion
RIGHT
45
30
35
60
65
48
96%
LEFT
30
30
35
55
60
45
92%

The Veteran's results are not productive of a pattern of 
exceptional hearing loss for either ear during this examination, 
and thus, the Board will not use Table VIa in evaluating the 
Veteran's hearing loss.  See 38 C.F.R. § 4.86.  The Veteran's 
results for his right ear yield a Level I from Table VI.  The 
results further demonstrate that the Veteran exhibited Level I 
hearing acuity in the left ear.  See 38 C.F.R. § 4.85.  The 
foregoing findings are commensurate with no more than a 
noncompensable evaluation according to Table VII.  Id.  

The Veteran underwent another VA audiological examination in 
November 2009 during which the Veteran was audiometrically 
tested.  The Veteran exhibited puretone thresholds, in decibels 
(in Hertz or Hz), as follows:


500 
Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Averag
e 
Speech 
Discriminat
ion 
RIGHT
45
25
35
60
65
46.25
96%
LEFT
30
35
40
65
65
51.25
92%

The Veteran's results are not productive of a pattern of 
exceptional hearing loss for either ear during this examination, 
and thus, the Board will not use Table VIa in evaluating the 
Veteran's hearing loss.  See 38 C.F.R. § 4.86.  The Veteran's 
results for his right ear yield a Level I from Table VI.  The 
results further demonstrate that the Veteran exhibited Level I 
hearing acuity in the left ear.  See 38 C.F.R. § 4.85.  The 
foregoing findings are commensurate with no more than a 
noncompensable evaluation according to Table VII.  Id.  

Furthermore, the Board is cognizant of the Veteran's contentions 
concerning his difficulty in hearing, and he described the 
functional impact of such in his statements in support of his 
claim as well as during his most recent VA examination in 
November 2009.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-
56 (2007).  The Board will note that the Veteran stated in his VA 
examinations that he had decreased hearing as a result of his 
military noise exposure to mortars and artillery fire.  The 
Veteran further indicated that he should be rated as compensable 
in his March 2005 Substantive Appeal because his hearing loss was 
caused by his military service.  The Board also that the Veteran 
has to wear hearing aids, and has worn them since 2004.  The 
Board construes the Veteran's statements to the VA examiners and 
his lay statements as explanations of the functional impact of 
his hearing loss.  However, the assignment of disability ratings 
for hearing impairment is derived from a mechanical formula.  
That mechanical application unfortunately does not yield a 
compensable evaluation for the Veteran's current level of hearing 
loss, regardless of whether that hearing loss is due to military 
service.

The Board has considered whether the Veteran's bilateral 
sensorineural hearing loss presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology and 
provide for consideration of additional symptomatology than is 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

Finally, the Board finds that a remand of this issue is not 
necessary.  The Veteran's representative argued in his informal 
hearing presentation that this claim should be remanded for yet 
another examination because the Veteran's last VA audiological 
examination was "over a year old" and that it was "highly 
likely that the Veteran's condition has not gotten any better."  
First, the Board notes that November 2009 is less than a year 
from the issuance of this decision.  Secondly, there is no 
indication from the Veteran that his hearing has worsened since 
that November 2009 VA examination.  Such a presumption by the 
Veteran's representative that his hearing has "not gotten 
better" does not equate to a worsening of symptomatology.  
Accordingly, the Board finds that a remand is not necessary in 
order to determine the current severity of the Veteran's hearing 
loss and that the current November 2009 VA examination is 
adequate in order to properly evaluate the Veteran's bilateral 
sensorineural hearing loss at this time.

Lastly, the Veteran has not alleged nor does the evidence of 
record show that the Veteran is currently unable to work as a 
result of his service-connected hearing loss.  Thus, the Board 
need not remand this claim for consideration of a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  See Rice v. Shinseki, 22. 
Vet. App. 447 (2009).

Accordingly, the Board finds that an initial compensable rating 
for the Veteran's bilateral sensorineural hearing loss must be 
denied.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100; see 
also Fenderson, supra.  

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

An initial compensable evaluation for service-connected bilateral 
sensorineural hearing loss is denied.


REMAND

The Board notes that in its February 2009 remand order, the 
Veteran's VA treatment records were procured, and the Veteran 
underwent a VA examination of his left knee.  The VA treatment 
records are negative for any treatment for a left knee condition.  
However, treatment records as well as the Veteran's VA 
examination disclose that the Veteran underwent a left knee 
arthroscopy in 1999. The report of a March 2004 VA examination 
indicates the Veteran also had left knee surgery about one year 
earlier. It does not appear that those records are associated 
with the claims file, nor does it appear that attempts have been 
made by VA to obtain those records.  Thus, on remand, the 
attempts to obtain those left knee surgical records should be 
made.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 
3.159(c) (2010).  

The Board notes that the Veteran should also be asked on remand 
whether he sought any treatment for his left knee prior to 
surgery in 1999, either at VA or with a private physician.  Such 
records should also be obtained on remand if such are identified, 
along with any ongoing VA treatment records.  Id.; see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran relevant notice, which 
is compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), on how to 
substantiate his claim of service connection 
for left knee arthritis.  

2.  The Veteran should be asked to identify 
any treatment, either VA or private, that he 
may have had for his left knee between 
discharge from service in June 1967 and his 
surgery in 1999.  Attempts to obtain and 
associate those identified records with the 
claims file should be made by VA.  If VA is 
unable to obtain those identified records and 
further attempts would be futile, such should 
be noted in the claims file and the Veteran 
should be so notified so that he can make an 
attempt to obtain those records on his own 
behalf.

3.  Attempt to obtain any surgical records 
relating to the Veteran's left knee surgery 
in 1999 from St. Vincent's Hospital in 
Birmingham, Alabama, and any subsequent left 
knee surgery in 2003.  If VA is unable to 
obtain those records and further attempts to 
do so would be futile, such should be noted 
in the claims file and the Veteran should be 
so notified so that he may attempt to obtain 
those records on his own behalf.

4.  Obtain and associate with the claims file 
any relevant treatment records, since October 
2009, from the Tuscaloosa VA Medical Center, 
or any other VA medical facility which may 
have treated the Veteran.

5.  Following the above development being 
completed to the extent possible, arrange for 
the claims file to be returned to the October 
2009 VA examiner for an addendum opinion on 
whether the Veteran's left knee condition is 
related to military service.  The Board 
asks that the VA examiner state in his 
addendum opinion that he reviewed the 
entire claims file, to include this 
Remand Order.  

Following review of the claims file, the VA 
examiner is asked to state whether the 
Veteran's currently diagnosed left knee 
arthritis (and status post left knee surgery) 
more likely, less likely, or at least as 
likely as not (50 percent or greater 
probability) arose during or is the result of 
military service.  

The VA examiner should specifically discuss 
the September 1963 instance of left knee pain 
in service, as well as the lack of any 
subsequent treatment in service.  The VA 
examiner should also discuss any treatment 
following service, to include the 1999 
surgical records if such are obtained, or 
lack thereof, in his rationale for his 
opinion.

If the examiner opines that any of the above 
questions cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so must 
be provided.

If the October 2009 VA examiner is 
unavailable, then another VA examiner with 
similar qualifications should be arranged to 
opine as to the above questions.  If either 
the October 2009 or new examiner determines 
that such cannot be answered without a new 
examination, such should be scheduled.

6.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim of service 
connection for left knee arthritis.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


